Citation Nr: 1131939	
Decision Date: 08/30/11    Archive Date: 09/07/11

DOCKET NO.  05-30 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Entitlement to service connection for right ear hearing loss.

3.  Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel

INTRODUCTION

The Veteran served on active duty from June 1966 to June 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In an April 2008 decision, the Board denied entitlement to service connection for bilateral hearing loss and for tinnitus.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  

In a March 2009 Order, the Court vacated the Board's April 2008 decision and remanded the matters for readjudication in light of the February 2009 Joint Motion for Partial Remand.

In December 2009, the Board remanded these matters to the RO via the Appeals Management Center (AMC) for additional development.  In an April 2011 rating decision, the RO granted entitlement to service connection for a right eye disability.  Thus, that matter is no longer on appeal before the Board.  

The issue of entitlement to service connection for left ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Tinnitus is as likely as not causally related to active service.

2.  Competent and persuasive evidence of record does not demonstrate that right ear hearing loss was manifested within the first post-service year or developed as a result of an established event, injury, or disease during active service, including in-service noise exposure or acoustic trauma.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, tinnitus was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2010).

2.  Right ear hearing loss was not incurred in or aggravated by active service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

Regarding the claim of entitlement to service connection for tinnitus, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.

As to the remaining service connection issue on appeal, the VCAA duty to notify was satisfied by way of letters sent to the Veteran by the RO and AMC in June 2003, March 2005, November 2007, and December 2009 that fully addressed all notice elements.  The letters informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content for this issue.

With respect to the Dingess requirements, in March 2006, the RO provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  With that letter, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal.

As indicated above, certain VCAA notice was provided after the initial unfavorable AOJ decision.  However, the Federal Circuit Court and Veterans Claims Court have since further clarified that the VA can provide additional necessary notice subsequent to the initial AOJ adjudication, and then go back and readjudicate the claim, such that the essential fairness of the adjudication - as a whole, is unaffected because the appellant is still provided a meaningful opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (where the Federal Circuit Court held that a SOC or supplemental SOC (SSOC) can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the SOC or SSOC).  As a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Here, after the notice letters were provided to the Veteran, the claim was readjudicated in an April 2011 SSOC.

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

A review of the claims file shows that VA has conducted reasonable efforts to assist him in obtaining evidence necessary to substantiate his claim during the course of this appeal.  His service treatment records, service personnel records, and all relevant VA and private treatment records pertaining to his claim have been obtained and associated with his claims file.

Next, a specific VA medical examination pertinent to the issue on appeal was obtained in February 2010.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the September 2008 VA examination obtained in this case is more than adequate, as it was predicated on a full reading of the Veteran's claims file.  The examination considers all of the pertinent evidence of record, to include service treatment records, service personnel records, and private treatment records, and the statements of the Veteran, and provides a complete rationale for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

Recently the Court held that, in some circumstances, VA has a duty to return for clarification unclear or insufficient private examination reports, or it must explain why such clarification is not needed.  Savage v. Shinseki, 24 Vet. App. 259 (2010).  In that case, the Court found that the Board erred in its consideration of an increased rating claim for hearing loss by not seeking additional clarification of the private audiograms, as: (1) there was a lengthy period of time during which the only available evidence consisted of the private audiograms, which could potentially have provided a staged rating; (2) the question of whether the Maryland CNC test was used by the private examiners is a factual, objective question to which there is a yes or no answer and does not in any way rely on the opinion of the examiner; and (3) the burden on VA in obtaining this missing information is minimal.  Id.

In this case, in regards to the claim for entitlement to service connection for right ear hearing loss, the Board did not seek additional clarification of the private audiograms from February 2003 and November 2009 that were provided in graph form.  However, as discussed below, the physician specifically indicated that the audiogram showed hearing loss, listing an assessment of sensorineural hearing loss with speech discrimination ability discussed for both ears.  In addition, even assuming that the Board was to seek clarification of those audiograms and they ultimately showed a right ear hearing loss disability, competent and persuasive evidence of record analyzed in detail below showed that the Veteran's current right ear hearing loss was not incurred as a result of events during active service.

While the burden placed on VA to obtain an interpretation of these results is minimal, the Board finds that, for these reasons, a remand is unnecessary.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a Veteran had a chronic condition in service or during the applicable presumptive period.  In addition, certain chronic diseases, including other organic diseases of the nervous system, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's treatment records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

The Board points out that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event. However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.

Factual Background

Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  However, the March 1966 induction hearing evaluation discussed below appears to have been conducted using the ASA standards.  Therefore, in order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards.  For ISO conversion, the Board added (+15) (+10) (+10) (+10) (+5).

Service treatment records are void of findings or diagnoses of right ear hearing loss for VA purposes or for tinnitus.  In his March 1966 service enlistment examination, he was noted to exhibit pure tone thresholds of the right ear at 500, 1000, 2000, 3000 and 4000 Hertz of 5 (20), 5 (15), 5 (15), 5 (15), and 15 (20) decibels.  Pure tone thresholds of the left ear at 500, 1000, 2000, 3000 and 4000 Hertz were listed as 35 (50), 25 (35), 5 (15), 5 (15), and 10 (15) decibels.  The examiner listed a diagnosis of hearing loss of left ear, NCD (not considered disabling).  

In his June 1969 service discharge examination, the Veteran was noted to exhibit pure tone thresholds of the right ear at 500, 1000, 2000, 3000 and 4000 Hertz of 10, 15, 10, 25, and 25 decibels.  Pure tone thresholds of the left ear at 500, 1000, 2000, 3000 and 4000 Hertz were listed as 15, 15, 15, 25, and 20 decibels.

Service personnel records detailed that the Veteran's military occupational specialty (MOS) was cook, assigned to a weapons training battalion, stationed at Chu Lai airbase in Vietnam, involved in Counterinsurgency Operations in Vietnam in December 1966, and worked as a bricklayer's helper, harvester, and in a furniture shop before service. 

The Veteran has submitted a February 2003 private audiogram and statement from G. B., M.D. of Florida Otolaryngology Group, which included audiometric findings of puretone hearing threshold levels that are shown in graphic form instead of numeric form.  However, the results clearly document decreased hearing acuity and show that the criteria for impaired hearing under 38 C.F.R. § 3.385 have been met.  In the attached February 2003 statement, the physician listed an impression of noise induced sensorineural hearing loss and tinnitus.  It was noted that the Veteran complained of a long standing history of bilateral tinnitus since boot camp and exposure to mortar fire and live round fire in the 1960s.  It was further noted that the Veteran had a tour of duty in Vietnam where he was exposed to a more concussive type of noise.  The Veteran reported that he had some difficulty hearing dating back to that time and continues to have tinnitus.  His tinnitus was noted to be high pitched, constant, worse at night, and to be usually present in both ears.  He indicated that his subsequent employment was as a lineman, that he wore hearing protection daily at work and was not exposed to loud machinery, and denied being a recreational hunter.  It was noted that the Veteran had no family history of hearing loss with the exception of his brother who was also in military service.  The physician noted that the Veteran would pursue this matter with VA as it seemed to be a service-connected issue.   

In July 2003 and May 2009 statements, fellow servicemen indicated that they had been on the shooting range with the Veteran. 

In an August 2003 VA audio examination report, the Veteran indicated that he was claiming service connection for hearing loss due to loud noises.  He reported that he worked all his life around significant noise as a heavy equipment operator.  He further asserted that he had a history of ringing tinnitus beginning in 1966 that used to be constant but is no longer. 

On physical examination, the Veteran was noted to exhibit pure tone thresholds of the right ear at 500, 1000, 2000, 3000 and 4000 Hertz of 5, 10, 40, 55, and 65 decibels.  Pure tone thresholds of the left ear at 500, 1000, 2000, 3000 and 4000 Hertz were listed as 0, 5, 35, 55, and 65 decibels.  Speech recognition ability was 96 percent in the right ear and 88 percent in the left ear.  The examiner, a VA audiologist, listed a diagnosis of bilateral sensorineural hearing loss, smoothly sloping from mild to moderately severe.  She opined that it was difficult to associate the Veteran's present hearing loss with his military service, as his discharge physical showed hearing within normal limits in both ears and he has worked around loud noise as a heavy equipment operator since getting out of service.  Thus, she concluded that it was not felt that the Veteran's present hearing loss was due completely to his military service. 

In a January 2005 statement, the Veteran complained of hearing impairment due to excessively loud noises when serving in Vietnam while attached to an air wing.  He discussed his post-service employment as a lineman for 27 years, noting that he was not around heavy machinery and was issued hearing protection. 

In a March 2005 statement, the Veteran's wife indicated that she did not know if his problems were caused from service.  VA treatment records dated from 2006 to 2008 detailed findings of hearing loss and tinnitus. 

In the February 2009 Joint Motion for Partial Remand, the parties agreed that a remand was required because the Board did not address why the August 2003 VA examination was adequate to support its decision to deny the Veteran's hearing loss and tinnitus claims in light of the lay and service record evidence that the examiner failed to address.  The parties also agreed that the Board should discuss the Veteran's lay statements regarding his in-service and post-service noise exposure as well as address his battalion assignment and the private medical opinion.  It was further noted that the August 2003 VA examiner failed to address any of the evidence regarding the Veteran's tinnitus or to offer an opinion as to whether it could be related to in-service noise trauma.     

A November 2009 treatment record from G. B., M.D. of Florida Otolaryngology Group, noted that the Veteran had a history of three years of military service with 13 months in Vietnam at a flight base and was exposed to flight line noise, artillery, and rifle fire.  The Veteran described high-frequency tinnitus which was present at most times and louder at night.  The physician listed an impression of sensorineural hearing loss of a severe degree with tinnitus.  He opined that it was at least as likely as not that his hearing loss and tinnitus were caused by his military service and loud noise exposure during military service.  

Affidavits from the Veteran and his spouse dated in November 2009 were associated with the record.  The Veteran reported that he was routinely exposed to loud noises, including gunfire, mortar fire, grenade explosions, and aircraft, during boot camp and service in Vietnam at Chu Lai airbase.  He indicated that he was not given hearing protection during service and had suffered from tinnitus since boot camp.  After service, he reported that he worked laying underground cables and on transformers, was not exposed to loud noises in his duties, worked on light machinery without a significant amount of noise, began working on a line truck in 1997 until his retirement that had a normal amount of noise, and was required to wear protective equipment when working in noisy environments.  He further asserted that his hearing problems did not get worse during his post-service employment.  His spouse commented that he had complained of ringing in his ears for as long as she knew him and maintained that it had started in boot camp.  She indicated that the Veteran often has trouble sleeping at night due to the ringing in his ears. 

In a November 2009 statement, the Veteran's representative argued that the Veteran has current bilateral hearing loss and tinnitus disabilities, that competent and credible evidence established that the Veteran sustained an in-service injury, and that competent medical evidence established that the Veteran's current disabilities were caused by his in-service injury. 

In a February 2010 VA audio examination report, the Veteran detailed that he had in-service noise exposure from his cook's work area near an airfield with aircraft noise as well as from other combat noise in Vietnam.  He reported that his bilateral hearing loss and constant, bilateral tinnitus began in service while he was on the firing range.  The examiner noted that the Veteran had no high level occupation or recreation noise in civilian life.  On physical examination, the Veteran was noted to exhibit pure tone thresholds of the right ear at 500, 1000, 2000, 3000 and 4000 Hertz of 15, 20, 55, 60, and 65 decibels.  Pure tone thresholds of the left ear at 500, 1000, 2000, 3000 and 4000 Hertz were listed as 15, 15, 55, 60, and 65 decibels.  Speech audiometry revealed speech recognition ability of 84 percent in the right ear and 88 percent in the left ear.  

After reviewing the claims file, interviewing the Veteran, and conducting the examination, the examiner, a fee-based audiologist, opined that the Veteran's current tinnitus was not as likely as not a symptom associated with hearing loss.  He further opined that the Veteran's tinnitus and bilateral hearing loss were less likely as not caused by or a result of noise trauma in Vietnam.  The examiner indicated that the Veteran's separation audiogram indicated normal hearing, that no evidence or complaints of tinnitus were shown in the service treatment records, and that the Institute of Medicine (IOM) had concluded that there was no sufficient scientific basis for delayed onset hearing loss.  The examiner cited to the IOM, noting that it stated delayed onset might exist but concluded that given the current knowledge of acoustic trauma and rapid onset of noise induced hearing loss, there was no reasonable basis for delayed onset hearing loss.     

Analysis

As an initial matter, the Board notes that the post-service VA and private examination results dated from 2003 to 2010 did reflect right ear hearing loss for VA purposes as defined by 38 C.F.R. § 3.385 as well as findings of tinnitus.  The Board further observes that tinnitus and hearing loss are subjective and the types of conditions to which lay testimony is competent to diagnose.  Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding the veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  The Veteran has repeatedly asserted that he currently suffers from tinnitus.  Shedden element (1) is therefore met as to each claim.

The Board has also considered the Veteran's statements concerning in-service noise exposure as well as his documented MOS, training, and duty assignments during his period of active duty.  In giving due consideration to the places, types, and circumstances of his service, noise exposure is conceded.  38 U.S.C.A. § 1154(a).  In-service incurrence of injury is therefore met as to right ear hearing loss and tinnitus.  Accordingly, Shedden element (2) is satisfied as to these claims.

A finding of a nexus between the Veteran's current right ear hearing loss or tinnitus and in-service noise exposure is still needed to satisfy Shedden element (3).  

Regarding the Veteran's claim for entitlement to service connection for tinnitus, the Board finds the private physician's February 2003 and November 2009 opinions and the VA fee-based audiologist's February 2010 opinion to be equally competent and probative on the issue of a causal relationship between the Veteran's current tinnitus and in-service noise exposure.  While the private physician's November 2009 statement did not provide a detailed rationale for his ultimate conclusion that it was at least as likely as not that the Veteran's tinnitus was caused by loud noise exposure during military service, the Board must also acknowledge that the VA fee-based audiologist did not provide a clearly articulated rationale for his opinion, as he simply cited to IOM's conclusion that there was no reasonable basis for delayed onset hearing loss as well as noted that tinnitus was not shown in the Veteran's service treatment records.

However, in light of the differing and equally blemished VA and private medical opinions by separate audiologists, the Board finds that the medical nexus evidence can be placed in relative equipoise.  In cases where the evidence is in relative equipoise, the claimant prevails.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  The Board also finds the Veteran's statements in this case are credible.  As noted above, ringing of the ears is subjective, and the kind of condition to which lay testimony is competent.  Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding Veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  

Based on the foregoing discussion, and after consideration of all of the evidence, the Board finds it is as likely as not that the Veteran's tinnitus is related to his active military service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As such, the appeal is granted.

Regarding the Veteran's claim for entitlement to service connection for right ear hearing loss, a finding of a causal relationship between the Veteran's current right ear hearing loss and in-service noise exposure is still needed to satisfy Shedden element (3).

In this case, evidence of diagnoses of right ear hearing loss were first shown years after separation from active service and cannot be presumed to have been incurred during service.  The Board also notes that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

As noted above, in his February 2003 statement, a private physician indicated that the Veteran's hearing loss seemed to be a service-connected issue.  Medical evidence that is speculative, general, or inconclusive in nature cannot support a claim.  Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).

In his November 2009 statement, the same private physician opined that it was at least as likely as not that his hearing loss was caused by his military service and loud noise exposure during military service.  The probative value of this statement is diminished by the fact that his conclusion is not supported by any medical rationale.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992) (medical possibilities and unsupported medical opinions carry negligible probative weight).  Indeed, the Court has long held that the weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).  

The probative value of that opinion is further lowered by the fact that the private physician did not review and/or comment upon the normal right ear audiometric findings located in the Veteran's June 1969 service discharge examination report. 

Additionally, other than considering the Veteran's personal history, there is no indication that the Veteran's complete medical record was reviewed in rendering the positive opinion.  The Board acknowledges that the failure to review the claims file does not render the private examiner's opinion inadequate per se, as one cannot categorically exclude the possibility that the examiner is nevertheless informed of the relevant facts.  In such cases, it is the Board's responsibility to explain why the absence of record review detracts from the probative value of the opinion of a physician.  Nieves-Rodriguez v. Peake, 22 Vet. App. 293, 303 (2008).  However, the fact remains that a review of the record, which was performed by the private physician, would have shown that the Veteran's right ear hearing was normal at discharge.

In contrast, the VA fee-based audiologist concluded in his February 2010 VA examination report that the Veteran's bilateral hearing loss was less likely as not caused by or a result of noise trauma in Vietnam.  The examiner noted his extensive review of the claims file and cited a complete rationale for his stated opinion, specifically highlighting that the Veteran's separation audiogram indicated normal hearing and that the IOM had concluded that there was no sufficient scientific basis of delayed onset hearing loss.

Under these circumstances, the Board concludes that the VA fee-based audiologist's February 2010 findings constitute the most probative (persuasive) evidence on the question of whether the Veteran's claimed right ear hearing loss was incurred as a result of in-service events, to include in-service noise exposure.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) ("It is the responsibility of the BVA to assess the credibility and weight to be given the evidence.") (citing Wood v. Derwinski, 1 Vet. App. 190, 192- 93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).

Evidence of record also includes statements from the Veteran, his spouse, and his representative asserting continuity of right ear hearing loss symptomatology since discharge as well as a causal relationship between his claimed right ear hearing loss and in-service noise exposure.

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").

The Federal Circuit recently held in Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010) and in Waters v. Shinseki, 601 F.3d 1274, 1278 (2010) that the Board errs when it suggests that lay evidence can never be sufficient to satisfy the requirement of 38 U.S.C.A. § 5103A(d)(2)(B) that there be a nexus between military service and a claimed condition.

In this case, as noted above, the Veteran is competent to report symptoms such as right ear hearing loss because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  However, the Board finds that the Veteran's reported history of right ear hearing loss symptomatology since active service, while competent, is nonetheless not credible, as it is inconsistent with the other evidence of record.  While he stated that his hearing loss began in service, his service discharge examination report was absent of any complaints or findings of right ear hearing loss.  Moreover, post-service evidence does not reflect any complaints or treatment related to the claimed hearing loss until 2003, many years following his separation from active service in 1969.  The Board also cannot ignore the significance of the fact that the Veteran first filed his claim for service connection in 2003, over 30 years after leaving service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The Board also does not find his statements concerning the etiology of his right ear hearing loss to be credible, as they are inconsistent with probative and persuasive medical evidence of record which showed that his right ear hearing loss was not a result of events in service.  Therefore, continuity of right ear hearing loss symptomatology or a causal relationship between the Veteran's claimed right ear hearing loss and his active service has not been established, either through medical or lay evidence.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration a veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

For the foregoing reasons, the claim for service connection for right ear hearing loss must be denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  As such, the appeal is denied.


ORDER

Entitlement to service connection for tinnitus is granted. 

Entitlement to service connection for right ear hearing loss is denied.


REMAND

Unfortunately the Board finds that further development on the claim of entitlement to service connection for left ear hearing loss on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 2002 & Supp. 2010); 38 C.F.R. § 3.304(b) (2010).

Prior provisions of 38 C.F.R. § 3.304(b) only required a finding that clear and unmistakable evidence showed that a injury or disease existed prior to service in order to rebut the presumption of soundness.  However, the provisions of 38 C.F.R. § 3.304(b) were invalidated as being inconsistent with 38 U.S.C.A. § 1111.  See generally Cotant v. Principi, 17 Vet. App. 116 (2003), Jordan v. Principi, 17 Vet. App. 261 (2003), Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), VAOPGCPREC 3-2003 (July 16, 2003).

In July 2003, VA's General Counsel issued a precedent opinion holding that to rebut the presumption of soundness in 38 U.S.C.A. § 1111, VA must show, by clear and unmistakable evidence, that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.

Pursuant to these developments, it is now clear that in order to rebut the presumption of soundness at service entry, there must be clear and unmistakable evidence showing that the disorder preexisted service and there must be clear and unmistakable evidence that the disorder was not aggravated by service.  38 C.F.R. § 3.304(b) (2010).

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  This includes medical facts and principles that may be considered to determine whether the increase is due to the natural progress of the condition.

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b).  The usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, including postoperative scars, absent or poorly functioning parts or organs, will also not be considered service connected unless the disease or injury is otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1).

Intermittent or temporary flare-ups during service of a pre-existing injury or disease do not constitute aggravation; rather, the underlying condition, as contrasted with symptoms, must have worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). Accordingly, "a lasting worsening of the condition"--that is, a worsening that existed not only at the time of separation but one that still exists currently--is required.  Routen v. Brown, 10 Vet. App. 183, 189 n. 2 (1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 (1996).

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Service connection cannot be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006); 38 C.F.R. § 3.310(b) (2010).  

In this case, the Veteran's service treatment records clearly note and acknowledge the existence of left ear hearing loss that was listed on his service enlistment examination report.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.303(c) (2010).  Having found clear and unmistakable evidence of a pre-existing left ear hearing loss disorder, the question of whether there is clear and unmistakable evidence that left ear hearing loss was aggravated or permanently worsened during service must also be considered.  

VA has a duty to ensure that any examination or VA opinion it provides is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board observes that the Veteran was provided with VA audio examinations in August 2003 and February 2010.  However, neither of the VA examination reports (nor the submitted private medical opinions of record) explicitly addressed whether the Veteran's pre-existing left ear hearing loss was aggravated during active duty.  As the Board has recently granted entitlement to service connection for tinnitus, the requested medical opinion should also address whether his current left ear hearing loss was proximately caused or aggravated by his service-connected tinnitus.  

Thus, an additional VA opinion is needed addressing whether the Veteran's pre-existing left ear hearing loss permanently worsened during or as a result of the Veteran's period of active duty or is secondary to his service-connected tinnitus.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 84-86 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain a VA medical opinion from an appropriate audiologist to address the etiology of the Veteran's claimed left ear hearing loss.  The claims file must be made available to the audiologist for review in conjunction with the opinion, and the examiner must indicate in his report that the claims folder was so reviewed.  The audiologist should provide an opinion, consistent with sound medical principles, as to whether the Veteran's left ear hearing loss was aggravated (i.e., permanently worsened beyond its natural progression) in or as a result of service.  

The audiologist should also provide an opinion as to whether it is as least as likely as not (50 percent probability or greater) that the Veteran's left ear hearing loss was caused or aggravated by his service-connected tinnitus.  If the audiologist determines that there has been aggravation as a result of the tinnitus, he or she should report the baseline level of severity of the left ear hearing loss prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.

The rationale for all opinions expressed should be provided in a legible report.  If the audiologist cannot provide an opinion without resorting to mere speculation, such should be stated along with a supporting rationale.

2.  Thereafter, the AMC must review the claims folder to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this REMAND and if not, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

3.  After completion of the above and any additional development deemed necessary, the AMC must readjudicate the Veteran's claim on the basis of all the evidence on file and all governing legal authority.  If the benefit sought on appeal is not granted, the Veteran must be provided with a SSOC, which should include a summary of all of the evidence added to the record since the April 2011 SSOC.  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


